UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6389


TERRY AJ LYSLORD-DUNCAN,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:11-cv-00068-sgw-mfu)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam.


Terry AJ Lyslord-Duncan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry AJ Lyslord-Duncan appeals the district court’s

order dismissing his action brought pursuant to the Americans

with Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West 2005 &

Supp. 2011).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Lyslord-Duncan v. Bank of America, No. 7:11-cv-

00068-sgw-mfu     (W.D.      Va.   Feb.   28,       2011).      We   deny     Lyslord-

Duncan’s    motions    for    a    transcript       at   government        expense,    to

terminate   the    PLRA   application,         to    appoint     counsel,     and     for

abeyance and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and     argument       would      not   aid   the    decisional

process.



                                                                              AFFIRMED




                                          2